Citation Nr: 0942511	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-36 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating of greater than 40 
percent for intervertebral disc disease.

2. Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from January 
1952 to January 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran had a hearing before the undersigned Board Member in 
March 2009.  A transcript of that hearing is contained in the 
record.  


FINDINGS OF FACT

1. The Veteran's lower back disability is not manifested by 
ankylosis, nor has he suffered an incapacitating episode 
within the past 12 months; neurological deficit, which has 
not already been separately compensated, is not demonstrated. 

2. The Veteran is service-connected for the following 
disabilities resulting from a common etiology:  herniated 
intervertebral disc disease, L4-5, currently rated at 40 
percent; sciatic neuropathy (left extremity), lumbar spine, 
currently rated at 20 percent; neurogenic claudication of the 
right lower extremity, currently rated at 10 percent.  

3. The Veteran meets the schedular criteria for TDIU and is 
shown to be unable to obtain and retain substantially gainful 
employment due solely to his service connected disabilities.

CONCLUSIONS OF LAW

1. The criteria for an increased rating of greater than 40 
percent for intervertebral disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2009).

2. The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the July 2006 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the July 2006 letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter informed the Veteran of how VA 
establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the September 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

The Board notes that this case was previously remanded in 
March 2009 for a new VA examination and referral for extra-
schedular consideration.  Since, as discussed below, those 
requests have either been completed or rendered moot, the 
Board finds that all remand directives have been complied 
with in accordance with Stegall v. West, 11 Vet. App. 268 
(1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

The Veteran is currently rated as 40 percent disabled under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a.  A higher rating of 50 percent is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A higher rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine.

In this case, a higher rating is not warranted because the 
medical evidence of record demonstrates that the Veteran does 
not currently suffer from ankylosis.  The Veteran's June 2009 
VA examination report states that ankylosis of the 
thoracolumbar spine is not present.  

The Board has considered whether rating based on 
incapacitating episodes would be more appropriate.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).  However, the medical evidence does not suggest that 
the Veteran has ever suffered even the minimal number of 
incapacitating episodes for a compensable rating.      

The Board has also considered whether a "staged" rating 
would be appropriate.  In cases where, as here, the Veteran 
appeals the initial percentage assigned, "staged" ratings 
could be assigned as of the date following separation from 
active service or the date entitlement arose, if the evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See also 38 C.F.R. § 3.400(b)(2) (2009) (stating 
that effective dates of compensation may be the day following 
service separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service).  However, since the Veteran has not suffered 
from ankylosis or incapacitating episodes at any time during 
the period of the appeal, the Board finds that the Veteran's 
disability most closely matches the 40 percent disability 
rating throughout the period of the appeal.

The Board has considered whether the Veteran should receive a 
higher evaluation based on subjective complaints of pain with 
repetition and fatigue.  In rating musculoskeletal 
disabilities with regard to limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, higher compensation is not warranted under these 
provisions because the current diagnostic code expressly 
encompasses complaints of pain in its rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008) (stating that 
the code applies with or without symptoms such as pain).  The 
veteran has been separately evaluated for neurological 
manifestations of the right and left lower extremities.  He 
has not appealed the evaluations assigned.  No further 
neurological manifestations of his service connected disc 
disease are demonstrated.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008). 

In the present case, the Board determined in the March 2009 
remand that referral for extra-schedular consideration was 
warranted.  However, the Board finds that extraschedular 
consideration is no longer necessary because after the 
Board's referral, the Veteran obtained an increased rating 
sufficient to qualify him for consideration for a total 
disability rating based on individual unemployability (TDIU).  
Because of the increase in rating, the Veteran currently 
meets the more stringent threshold for schedular 
consideration based on difficulty in obtaining or retaining 
employment, rather than the lower threshold for 
extraschedular consideration based on marked interference 
with employment.  See Thun v. Peake, 22 Vet. App. 111, 117 
(2008); see also Kellar v. Brown, 6 Vet. App. 157, 162 
(1994); VAOGCPREC 6-96 (August 16, 1996).  As discussed 
below, the Board has determined that the Veteran meets the 
criteria for TDIU, further eliminating the need for 
consideration on an extra-schedular basis.


B. TDIU

Initially, the Board notes that a claim for TDIU has not been 
adjudicated by the RO.  Ordinarily, a claim raised during the 
adjudication of an appeal on another issue would be referred 
to the agency of original jurisdiction for appropriate 
evidentiary and procedural development.  However, the 
question of TDIU entitlement may be considered as a component 
of an appealed increased rating claim if the TDIU claim is 
based upon the disability or disabilities that are the 
subject of the increased rating claim.  See Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009) (ruling that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted); see also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, 
formal claim is not required in cases where an informal claim 
for TDIU has been reasonably raised); see also VAOPGCPREC 12-
2001 (July 6, 2001) (offering a further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2009).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2009).
Under the regulation, disabilities resulting from a common 
etiology or a single accident are combined and measured 
against the 60 percent threshold.  Id.  

In this case, the Veteran is currently service connected for 
the following disabilities:  herniated intervertebral disc, 
L4-5, currently rated at 40 percent;  sciatic neuropathy 
(left extremity), lumbar spine, currently rated at 20 
percent; neurogenic claudication of the right lower 
extremity, currently rated at 10 percent.  Since these 
disabilities are the result of a common etiology (the 
Veteran's back disability), and since they combine to form a 
disability rating of 60 percent, the Board finds that the 
Veteran meets the schedular requirements for TDIU 
consideration.

Additionally, the Board finds that a TDIU rating is 
warranted.  The record indicates that when he was employed, 
the Veteran worked as a farmer.  However, as stated in the 
Veteran's June 2009 VA examination report, the Veteran is 
severely limited in his daily activities.  Specifically, the 
examiner noted that the Veteran is severely restricted in his 
ability to do chores and exercise due to his service 
connected disabilities.  The Veteran noted at his March 2009 
hearing that he is no longer able to work in the yard and he 
has stated repeatedly that he can no longer assist with 
washing dishes.  Based on these restrictions, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a).

In conclusion, the Board finds that the Veteran's claim for 
TDIU is warranted because he meets the schedular criteria for 
consideration and because he is unable to obtain or retain 
meaningful employment due solely to service connected 
disabilities.  With respect to the Veteran's claim for an 
increased rating, the Board finds that a preponderance of the 
evidence is against the Veteran's claim because there is no 
evidence of ankylosis or incapacitating episodes as defined 
by the regulation.  Since a preponderance of the evidence is 
against his claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an increased rating of greater than 40 percent 
for intervertebral disc disease is denied.  

Entitlement to total disability rating due to individual 
unemployability (TDIU) is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


